Beatty, C. J.
In this case the plaintiff and appellant Steen moves to substitute an attorney in place of the attorney by whom he has hitherto appeared. The motion is resisted by a party claiming to be an assignee of Steen’s interest in the matter in controversy, who desires the substitution of a different attorney. Affidavits and counter-affidavits have been filed, and read presenting a variety of questions as to the nature, purposes, and effect of the alleged assignment. We cannot upon a *173motion of this character undertake to investigate and decide the questions so raised. The party appearing by the record to be the plaintiff and appellant in the action must be allowed the privilege of changing his attorney of record; but the fact being brought to our attention that another party claims an interest in the controversy as assignee of the appellant, we think he should be allowed the privilege of presenting his argument on the merits of the case, and that he should have notice of any motion affecting the final disposition of the cause. It is therefore ordered that William H. Jordan, Esq., be substituted as attorney for the appellant Steen, and that It. Thompson, Esq., be allowed to file a brief or briefs in behalf of appellant, and that notice of all motions affecting the final disposition of the cause be served on said Thompson.
De Haven, J., Fitzgerald, J., and Garoutte, J., concurred.